— In an action to recover damages sustained as a result of the defendant’s storage and transfer of property the plaintiff placed in the defendant’s care, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered October 17, 1984, which, upon the defendant’s motion, which was unopposed after the court refused to adjourn its return date for a second time, dismissed the complaint on the ground of lack of personal jurisdiction.
Appeal dismissed, with costs, and without prejudice to an application at Special Term for leave to vacate the default.
A party may not appeal from an order entered upon default. The proper remedy is an application to vacate the default, made to the court which issued the order (see, Calvagno v Nationwide Mut. Fire Ins. Co., 110 AD2d 741; Montalvo v Key Indus., 98 AD2d 767). Lazer, J. P., Bracken, Brown, Lawrence and Hooper, JJ., concur.